internal_revenue_service number release date index number --------------------------------------------- ------------------------------------------------------- -------------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-113128-06 date date legend participant ----------------------- employer ein state x plan dear ---------------- ---------------- ----------------------------------------------- --------------------------------------------- ------------------------------------------------ this is in response to your letter dated date and subsequent correspondence on behalf of the above-referenced employer requesting a ruling on the federal_income_tax consequences of employer's deferred_compensation plan employer provides services job training educational_services and other services to adults needing assistance in these areas the plan was adopted effective date employer represents that it is a tax-exempt_organization under sec_501 of the internal_revenue_code_of_1986 the code as amended under the economic growth and tax reconciliation act of egtrra and an eligible_employer under sec_457 of the code employer established the plan which it intends to be an eligible_deferred_compensation_plan under sec_457 of the code to provide participant with additional deferred_compensation employer created a bookkeeping account and credits a predetermined contribution to the plan every year the amount of the predetermined contribution may be changed by an amendment to the plan the the plan allows a maximum amount to be deferred by participant in any plr-113128-06 new contribution amount will take effect the first day of the calendar month next following the date of the amendment calendar_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant's last three taxable years ending before participant attains normal_retirement_age under the plan the amounts which may be deferred are within the limitations set forth in sec_457 of the code employment with employer participant may however receive a distribution of all or any portion of participant's account balance limited to an amount necessary to alleviate an unforeseeable_emergency in general participant's account balance will be distributed after she has severed the plan provides that all amounts deferred under the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights will remain until made available to participant or beneficiaries solely the property and rights of employer subject only to the claims of employer's general creditors neither participant nor her beneficiaries shall have any right to commute sell transfer assign pledge attach or otherwise convey the right to receive any payments under the terms of the plan except as may be provided in a qualified_domestic_relations_order as defined in sec_414 of the code sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations regulations provides that for purposes of sec_83 of the code the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditor for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions plr-113128-06 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocable paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as described in sec_457 b sec_457 a b of the code provides that in the case of a participant in an eligible_deferred_compensation_plan of a tax-exempt employer any amounts of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 b of the code prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 b of the code requires an eligible_plan of a tax-exempt employer to provide that i all amounts of compensation deferred under the plan ii all property and rights purchased with such amounts and iii all income attributable to such amounts property or rights must remain until made available to the participant or other beneficiary solely the property and rights of the employer without being restricted to the provision of benefits under the plan subject only to the claims of the employer's general creditors sec_457 d a of the code provides that for a sec_457 plan to be an eligible_plan the plan must have distributions requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which participant attains ii the calendar_year when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations plr-113128-06 sec_1_457-7 of the regulations states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts based upon the information submitted and representations made we conclude the plan constitutes an eligible_deferred_compensation_plan as defined in section the adoption of the plan will not result in a transfer of property for purposes of as follows b of the internal_revenue_code_of_1986 as amended under the egtrra amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient only for the taxable_year or years in which such amounts are paid or otherwise made available to participant or beneficiaries in accordance with the terms of the plan sec_83 of the code or sec_1_83-3 of the regulations the adoption of the plan will not cause any amount to be included in the gross_income of participant or beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine of sec_451 of the code or the economic_benefit_doctrine no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan in addition this ruling applies only to amounts deferred including the earnings thereon after the date this ruling is issued the service expresses no opinion as to the consequences of the arrangement under title i of the employee_retirement_income_security_act_of_1974 if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and applies to the plan as submitted by a transmittal letter dated date sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert d patchell chief qualified_plans branch two office of the division plr-113128-06 counsel associate chief_counsel tax exempt and government entities enclosures copy of letter copy of letter for sec_6110 purposes cc -----------------------------------------------------------------
